 UNITED STATES DISTRICT COURT                                     EASTERN DISTRICT OF TEXAS


DAVID SIMPSON,                                        §
                                                      §
                 Petitioner,                          §
                                                      §
versus                                                §    CIVIL ACTION NO. 1:16-CV-392
                                                      §
RACHEL CHAPA,                                         §
                                                      §
                 Respondent.                          §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, David Simpson, an inmate formerly confined at FCI Beaumont, proceeding pro

se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this petition for writ of habeas corpus be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         A copy of the Report and Recommendation was returned undeliverable on April 8, 2019 (docket entry no.
         27). The Report and Recommendation was re-mailed to an updated address on May 6, 2019 which was
         returned unclaimed (docket entry no. 29).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.



        Signed this date
        Jul 15, 2019




                                                2
